Citation Nr: 1031574	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from September 1961 to August 1965.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from a 
May 2008 decisional letter from the Reno, Nevada Department of 
Veterans Affairs (VA) Regional Office (RO).  In her September 
2008 Substantive Appeal, the appellant requested a Central Office 
hearing before the Board; in July 2010 she withdrew the hearing 
request.  The claims file is now in the jurisdiction of the 
Boise, Idaho RO.  


FINDINGS OF FACT

1.  In October 2006, the Veteran filed a claim seeking service 
connection for hepatitis C; a November 2007 rating decision 
granted the Veteran service connection for hepatitis C, rated 0 
percent.  

2.  At the time of his death in December 2007, the Veteran did 
not have a pending claim for VA benefits.  


CONCLUSION OF LAW

The appellant's claim for accrued benefits lacks legal merit.  
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000(a) (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In the instant case the facts are not in dispute.  Resolution of 
the appellant's appeal is wholly dependent on interpretation of 
the law and regulations pertaining to the payment of accrued 
benefits.  Because no reasonable possibility exists that further 
notice or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance or rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
appellant in substantiating the claim).  The appellant was 
provided the text of pertinent regulations governing the 
adjudication of this claim in an August 2008 statement of the 
case and in an October 2008 letter from the RO.  

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

Accrued benefits are "periodic monetary benefits . . . 
authorized under law administered by [VA] to which a payee was 
entitled at his or her death under existing ratings for decisions 
or those based on evidence in the file at the date of death, and 
due and unpaid . . ."  38 C.F.R. § 3.1000(a) (as amended by 71 
Fed. Reg. 78368 (December 29, 2006) (effective January 29, 
2007)).  An [a]pplication for accrued benefits must be filed 
within one year after the date of death."  38 C.F.R. 
§ 3.1000(c).  In the case at hand, the Veteran died in December 
2007 and the appellant filed her claim in January 2008.  
Therefore, the appellant's claim for accrued benefits was timely 
filed.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit concluded 
that, "for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision."  

After careful review of the record, the Board finds that there 
was no claim pending at the time of the Veteran's death.  Hence, 
there is no entitlement to accrued benefits.  In October 2006, 
the Veteran filed a claim seeking service connection for 
hepatitis C.  A November 2007 rating decision granted service 
connection for hepatitis C, rated 0 percent.  This action 
favorably resolved the October 2006 claim; there was no notice of 
disagreement filed on a downstream issue.  Hence, there was no 
remaining claim pending before VA.  See Grantham v. Brown, 114 F. 
3d 1156, 1159 (Fed. Cir. 1997). 

As the Veteran had no claim for VA benefits pending at the time 
of his death, the appellant's derivative claim for accrued 
benefits must be denied as a matter of law.  See Jones, 136 F.3d 
at 1299; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to accrued benefits is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


